          Case 2:16-cv-00741-APG-NJK Document 67 Filed 11/19/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 U.S. BANK TRUST, N.A.,                                  Case No.: 2:16-cv-00741-APG-NJK

 4          Plaintiff                                                     Order

 5 v.

 6 SFR INVESTMENTS POOL 1, LLC, et al.,

 7          Defendants

 8         Plaintiff U.S. Bank, N.A.’s claims against defendants Gleneagles Homeowners

 9 Association and Nevada Association Services, Inc. remain pending. The proposed joint pretrial

10 order is now overdue.

11         I THEREFORE ORDER the parties shall file a proposed joint pretrial order by December

12 3, 2020. Failure to comply will result in dismissal of these claims with prejudice.

13         DATED this 19th day of November, 2020.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
